

EXHIBIT 10.1


CONSENT, AMENDMENT AND EXCHANGE AGREEMENT


THIS CONSENT, AMENDMENT AND EXCHANGE AGREEMENT (this “Agreement”), dated as of
July 29, 2009 is entered into by and between Advanced Cell Technologies, Inc., a
Delaware corporation (the “Company”) and each of the holders identified on the
signature pages hereof (the “Holders”). Capitalized terms used herein, but not
otherwise defined, shall have the meanings ascribed to such terms in the
Purchase Agreements (each as defined below).


WHEREAS, the Company and certain Holders are parties to that certain Securities
Purchase Agreement dated September 15, 2005, as amended (the “September 2005
Purchase Agreement”) pursuant to which the Company issued to the Holders, among
other securities, convertible debentures (the “September 2005 Debentures”) and
common stock purchase warrants (the “September 2005 Warrants”);


WHEREAS, the Company and certain Holders are parties to that certain Securities
Purchase Agreement dated August 30, 2006, as amended (the “August 2006 Purchase
Agreement”) pursuant to which the Company issued to the Holders, among other
securities, Amortizing Convertible Debentures due August 30, 2009 (the “August
2006 Debentures”) and common stock purchase warrants (the “August 2006
Warrants”);


WHEREAS, the Company and certain Holders are parties to that certain Securities
Purchase Agreement dated August 31, 2007, as amended (the “August 2007 Purchase
Agreement”) pursuant to which the Company issued to the Holders, among other
securities, Amortizing Senior Secured Convertible Debentures due August 31, 2010
(the “August 2007 Debentures”) and common stock purchase warrants (the “August
2007 Warrants”);


WHEREAS, the Company and certain Holders are parties to that certain Securities
Purchase Agreement dated March 31, 2008, as amended (the “March 2008 Purchase
Agreement” and collectively with the September 2005 Purchase Agreement, August
2006 Purchase Agreement and August 2007 Purchase Agreement, the “Purchase
Agreements”)  pursuant to which the Company issued to the Holders, among other
securities, Original Issue Discount Senior Secured Convertible Debentures due
March 31, 2009 (the “March 2008 Debentures” and together with the September 2005
Debentures, August 2006 Debentures and August 2007 Debentures, the “Debentures”)
and common stock purchase warrants (the “March 2008 Warrants” and together with
the September 2005 Warrants, August 2006 Warrants and August 2007 Warrants, the
“Warrants”);


WHEREAS, the Holders acknowledge that the Company does not presently have
sufficient authorized but unissued shares of Common Stock to permit the
conversion of the Debentures or exercise of the Warrants;

 
-1-

--------------------------------------------------------------------------------

 


WHEREAS, the Company has requested that the Holders agree to certain consents
and amendments, and the Holders have agreed to such request, subject to the
terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the terms and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:


1.           Waivers of Certain Events of Default. Each Holder hereby agrees to
waive each Event of Default resulting solely from (a) any adjustment to the
Conversion Price of the Debentures and the Exercise Price of the Warrants that
would result from the reduction of the conversion price of certain securities of
the Company pursuant to the Stipulation of Settlement dated March 11, 2009 and
attached hereto as Exhibit A and (b) any failure by the Company to reserve such
number of authorized but unissued shares of Common Stock equal to the Required
Minimum as required pursuant to Section 4.11 of the Purchase Agreements.
 
2.           Amended and Restated Debentures.
 
(a)           Adjusted Principal Amount. The Company hereby agrees to issue to
each Holder in exchange for such Holder’s Debentures, an amended and restated
debenture (the “Amended and Restated Debentures”) with a principal amount equal
to the Principal Amount of such Holder’s current Debenture multiplied by 1.35
minus any interest paid thereon through the date hereof.  The individual
principal amounts of the Amended and Restated Debentures are as set forth on
Schedule A attached hereto.  Other than as amended hereunder, the rights and
obligations of the Holders and the Company with respect to the Amended and
Restated Debentures shall be identical in all respects to the rights and
obligations of the Holders and the Company with respect to the Debentures and
the Underlying Shares issued and issuable pursuant to each Purchase Agreement,
subject to the understanding that the Company shall have the right to effect the
Amendment (as defined in Section 7 hereunder) only to the extent that it
presently has not reserved sufficient authorized Common Stock underlying the
Amended and Restated Debentures due to the adjustment in the conversion price
for the Amended and Restated Debentures to $0.10 per share (as further set forth
below).  For clarity, each Purchase Agreement and all Transaction Documents
thereunder are hereby amended so that the term “Debentures” includes the Amended
and Restated Debentures and the term “Underlying Shares” includes the shares of
Common Stock issuable upon conversion and redemption thereof, and the term
“Transaction Documents” shall be amended to include this Agreement.


(b)           Adjustment to Conversion Price. The Conversion Price of the
Debentures is hereby adjusted to equal $0.10 per share, subject to further
adjustment therein. All references to the Conversion Price in the Amended and
Restated Debentures shall be amended to reflect such adjusted Conversion Price.


(c)           Extension of Maturity Date. The Maturity Date of each of the
Debentures shall be extended until December 31, 2010. All references to the
Maturity Date in the Amended and Restated Debentures shall be amended to reflect
such new Maturity Date.

 
-2-

--------------------------------------------------------------------------------

 


(d)           Interest. Interest shall be payable on the outstanding Debentures
at the rate of 12% per annum, which interest shall accrete to the outstanding
Principal Amount of the Debentures. As such, Section 2 of each of the Amended
and Restated Debentures shall be restated as follows:
 
 “Section 2.          Interest.


a)           Payment of Interest. The Company shall pay interest to the Holder
on the aggregate unconverted and then outstanding principal amount of this
Debenture at the rate of 12% per annum, which shall accrete to, and increase,
the outstanding Principal Amount due hereunder and payable on the Maturity Date.


b)           Interest Calculations. Interest shall be calculated on the basis of
a 360-day year, consisting of twelve 30 calendar day periods, and shall accrue
daily commencing on the date of the Amendment Agreement until payment in full of
the outstanding principal, together with all accrued and unpaid interest,
liquidated damages and other amounts which may become due hereunder, has been
made.  Interest shall cease to accrue with respect to any principal amount
converted, provided that, the Company actually delivers the Conversion Shares
within the time period required by Section 4(c)(ii) herein.  Interest hereunder
will be paid to the Person in whose name this Debenture is registered on the
records of the Company regarding registration and transfers of this Debenture
(the “Debenture Register”).


c)           Late Fee.  All overdue accrued and unpaid interest to be paid
hereunder shall entail a late fee at an interest rate equal to the lesser of 18%
per annum or the maximum rate permitted by applicable law (the “Late Fees”)
which shall accrue daily from the date such interest is due hereunder through
and including the date of actual payment in full.


d)           Prepayment.  Except as otherwise set forth in this Debenture, the
Company may not prepay any portion of the principal amount of this Debenture
without the prior written consent of the Holder.

 
-3-

--------------------------------------------------------------------------------

 

e)           Make-Whole Interest Payable in Cash or Kind. On each Conversion
Date and each redemption date (including but not limited to each Monthly
Redemption Date), the Company shall pay, in cash via a bank check or wire
transfer, to each Holder an amount equal to all interest that would have accrued
if the Principal Amount subject to such conversion or redemption had remained
outstanding through the Maturity Date (a “Make-Whole Interest Payment”).
Notwithstanding the foregoing, the Company shall be permitted to make any
Make-Whole Interest Payment in shares of Common Stock based on a conversion
price equal to the lesser of (i) the then Conversion Price or (ii) 90% of the
average of the VWAPs for the 10 consecutive Trading Days ending on the Trading
Day that is immediately prior to the applicable Share Delivery Date or
redemption date (including, but not limited to, any Monthly Redemption Date)
(subject to adjustment for any stock dividend, stock split, stock combination or
other similar event affecting the Common Stock during such 10 Trading Day
period) or (iii) 90% of the average of the VWAPs for the 10 consecutive Trading
Days ending on the Trading Day that is immediately prior to the date of the
applicable Notice of Conversion or notice of such redemption (subject to
adjustment for any stock dividend, stock split, stock combination or other
similar event affecting the Common Stock during such 10 Trading Day period) if:
(x) all of the Equity Conditions have been met (unless waived by the Holder in
writing) during the 10 Trading Days immediately prior to the applicable
Conversion Date and redemption date (including, but not limited to each Monthly
Redemption Date) and through and including the date such shares of Common Stock
are actually issued to the Holder, (y)(i) there is an effective Registration
Statement pursuant to which the Holder is permitted to utilize the prospectus
thereunder to resell all of the shares of Common Stock issuable in lieu of cash
payment of interest and any cash payment of a Make-Whole Interest Payment (and
the Company believes, in good faith, that such effectiveness will continue
uninterrupted for the foreseeable future) or (ii) all of the shares issuable in
lieu of the cash payment of interest hereunder, including shares issuable in
lieu of any cash payment of a Make-Whole Interest Payment may be resold pursuant
to Rule 144 without volume or manner-of-sale restrictions or current public
information requirements as determined by the counsel to the Company pursuant to
a written opinion letter to such effect, addressed and acceptable to the
Transfer Agent and the Holder and (z) the Company shall have provided written
notice to the Holder at least 10 Trading Days prior to such conversion (which
notice may be given on a continuous basis to the Holder) or redemption that the
Company elects to make the Make-Whole Interest Payment in Common Stock rather
than cash, provided that the Company shall have the right to deliver such notice
to the Holder at the closing of the Amendment Agreement which notice shall be
effective immediately without having to meet the 10 Trading Day prior notice
requirement.”


(e)           Monthly Redemption.
 
(1)           Adjustment to the Monthly Redemption Amount. The Monthly
Redemption Amount of each of the Debentures shall be equal to 6.25% of the
currently outstanding Principal Amount of each such Debenture per month, which
shall be as set forth on Schedule A attached hereto. As such, the definition of
“Monthly Redemption Amount” in each of the Amended and Restated Debentures shall
be restated as follows:
 
“Monthly Redemption Amount” means, as to a Monthly Redemption, see Schedule A to
the Amendment Agreement by and between the Company and the holders signatory
thereto, dated at or about June ___, 2009 (the “Amendment Agreement”), plus
accrued but unpaid interest, liquidated damages and any other amounts then owing
to the Holder in respect of this Debenture.”

 
-4-

--------------------------------------------------------------------------------

 
 
(2)           Extension of the Monthly Redemption Date. The Monthly Redemption
Date of each of the Debentures shall be (a) as to the first Monthly Redemption
after the date hereof, September 25, 2009, and (b) for each Monthly Redemption
thereafter, the first of each month, commencing upon October 1, 2009 and ending
upon the full redemption of such Debenture.  As such, the definition of “Monthly
Redemption Date” in each of the Amended and Restated Debentures shall be
restated as follows:
 
“Monthly Redemption Dates” means (a) as to the first Monthly Redemption after
the date of the Amendment Agreement, September 25, 2009 and (b) for each Monthly
Redemption thereafter, the 1st of each month, commencing on October 1, 2009 and
ending upon the full redemption of this Debenture.”
 
(3)           Monthly Conversion Price. The Monthly Conversion Price of each of
the Debentures shall be equal to the lesser of (i) the then Conversion Price and
(ii) 90% of the average of the VWAPs for the 10 consecutive Trading Days ending
on the Trading Day that is immediately prior to the applicable Monthly
Redemption Date (subject to adjustment for any stock dividend, stock split,
stock combination or other similar event affecting the Common Stock during such
10 Trading Day period).  As such, the definition of “Monthly Conversion Price”
in each of the Amended and Restated Debentures shall be restated as follows:
 
“Monthly Conversion Price” means the lesser of (i) the then Conversion Price and
(ii) 90% of the average of the VWAPs for the 10 consecutive Trading Days ending
on the Trading Day that is immediately prior to the applicable Monthly
Redemption Date (subject to adjustment for any stock dividend, stock split,
stock combination or other similar event affecting the Common Stock during such
10 Trading Day period).”


(f)           Issuance of Amended and Restated Debentures. The Amended and
Restated Debentures are being issued in substitution for and not in satisfaction
of the outstanding Debentures of each Holder. Upon the written request of either
any of the Holders or the Company, each party shall use commercially reasonable
efforts to deliver the instruments representing the original Debentures to the
Company in exchange for such Holder’s Amended and Restated Debenture that
reflect the revised terms of such securities as set forth in this Agreement.


 
3.           Amended and Restated Warrants.
 
(a)           Adjustment to Exercise Price. The Exercise Price of the Warrants
is hereby adjusted to equal $0.10 per share, subject to further adjustment
therein. All references to the Exercise Price in the Warrants shall be amended
to reflect such adjusted Exercise Price.

 
-5-

--------------------------------------------------------------------------------

 


(b)           Extension of Termination Date. The Termination Date of each of the
Warrants shall be extended until June 30, 2014. All references to the
Termination Date in the Warrants shall be amended to reflect such new
Termination Date.
 


4.           Amendment to Exempt Issuance. The definition of “Exempt Issuance”
in each of the Purchase Agreements shall include (in addition to existing Exempt
Issuances) each of the following: (i) the transactions contemplated under this
Agreement and (ii) the adjustment to the Conversion Price of the Debentures and
the Exercise Price of the Warrants that would result from the reduction of the
conversion price of certain securities of the Company to $0.02 per share,
pursuant to the Stipulation of Settlement dated March 11, 2009 and attached
hereto as Exhibit A.
 
5.           Holder’s Limitation on Conversion of the Amended and Restated
Debentures. From September 1, 2009 until January 31, 2010, each Holder agrees
with the Company, severally and not jointly with any other Holder, that such
Holder shall not have the right to convert any portion of the Amended and
Restated Debenture in any amount that would exceed such Holder’s Monthly
Conversion Limitation (as defined below) as to such calendar month during such
period (such conversion restriction, the “Conversion Restriction”); provided,
however, the Conversion Restriction shall immediately terminate and no longer
apply to any future conversions if (a)(i) the VWAP for each of 5 consecutive
Trading Days is greater than $0.15 per share (subject to adjustment for any
stock dividend, stock split, stock combination or other similar event affecting
the Common Stock after the date hereof) and (ii) the daily trading volume for
the Common Stock on the principal Trading Market on the same such Trading Days
exceeds 7,500,000 shares per Trading Day (subject to adjustment for any stock
dividend, stock split, stock combination or other similar event affecting the
Common Stock after the date hereof) or (b)(i) the VWAP for any one Trading Day
is greater than $0.20 per share (subject to adjustment for any stock dividend,
stock split, stock combination or other similar event affecting the Common Stock
after the date hereof) and (ii) the daily trading volume for the Common Stock on
the principal Trading Market on the same such Trading Day exceeds 10,000,000
shares per Trading Day (subject to adjustment for any stock dividend, stock
split, stock combination or other similar event affecting the Common Stock after
the date hereof). For purposes of this paragraph, the “Monthly Conversion
Limitation” as to each Holder shall mean 20% of such Holder’s outstanding
principal amount of Amended and Restated Debentures as of the date hereof, which
amount shall be as set forth on Schedule A attached hereto.  The Company
acknowledges and agrees that the obligation of each Holder set forth in this
Section 4 is a right separately granted by such Holder to the Company.  It is
expressly understood and agreed that this Section 4 is between the Company and
each Holder, solely, and not between the Company and the Holders collectively
and not between and among the Holders.

 
-6-

--------------------------------------------------------------------------------

 

6.           Public Information Requirements.  At any time during the period
commencing from July 20, 2009 and ending at such time that all of the Amended
and Restated Debentures and Warrants may be sold without the requirement for the
Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if the Company shall fail for
any reason to satisfy the current public information requirement under Rule
144(c) (a “Public Information Failure”) then, in addition to such Holder’s other
available remedies, the Company shall pay to a Holder, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Amended and Restated Debentures and Warrants, an amount
equal to five percent (5.0%) of the aggregate Subscription Amount of such
Holder’s Amended and Restated Debentures, which amount shall accrete to the
outstanding Principal Amount of such Holder’s Amended and Restated Debentures,
on the seventh day following a Public Information Failure and on every thirtieth
(30th) day (pro rated for periods totaling less than thirty days) thereafter
until the earlier of (a) the date such Public Information Failure is cured and
(b) such time that such public information is no longer required  for the
Holders to transfer the Underlying Shares pursuant to Rule 144.  The payments to
which a Holder shall be entitled pursuant to this paragraph are referred to
herein as “Public Information Failure Payments.”  Public Information Failure
Payments shall be paid on the earlier of (i) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (ii) the
third (3rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured.  In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full. Nothing herein shall limit such Holder’s
right to pursue actual damages for the Public Information Failure, and such
Holder shall have the right to pursue all remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief.
 
7.           Increase Authorized Shares of Common Stock. The Company shall, no
later than September 18, 2009, (a) amend the articles of incorporation to
increase the number of authorized shares of Common Stock from 500,000,000 to
1,250,000,000 (the “Amendment”) and (b) increase the number of shares of Common
Stock available for issuance under the Company’s 2005 Stock Incentive Plan to
129,000,000 (provided that such shares shall not be issuable to vendors or
consultants of the Company).  The Company shall solicit proxies from its
stockholders in connection therewith in the same manner as all other management
proposals in such proxy statement and all management-appointed proxyholders
shall vote their proxies in favor of such proposal.  If the Company does not (a)
receive the vote by the stockholders of the Company to approve the Amendment and
(b) file the Amendment with the Secretary of State of the State of Delaware and
receive acceptance of the such filing from the Secretary of State of the State
of Delaware (collectively, (a) and (b), the “Authorized Share Approval”) on or
before September 18, 2009, the Company shall call a meeting of the shareholders
every 4 months thereafter or shall solicit written consent every 1 month
thereafter until the date that the Authorized Share Approval is obtained by the
Company.  Each Holder hereby agrees with the Company that it shall vote its
shares of Common Stock which are eligible to vote at any such stockholder
meeting or in connection with any consent solicitation in favor of the
Authorized Share Approval. If the Company does not receive the Authorized Share
Approval by September 25, 2009, then, in addition to any other rights the
Holders may have hereunder or under applicable law, on September 25, 2009 and on
each monthly anniversary of such date, the Company shall pay to each Holder an
amount, as partial liquidated damages and not as a penalty, equal to 5.0% of the
aggregate Subscription Amount of such Holder, which amount shall accrete to the
outstanding Principal Amount of such Holder’s Amended and Restated Debentures.
If the Company fails to pay any partial liquidated damages pursuant to this
paragraph in full within seven days after the date payable, the Company will pay
interest thereon at a rate of 18% per annum (or such lesser maximum amount that
is permitted to be paid by applicable law) to the Holder, accruing daily from
the date such partial liquidated damages are due until such amounts, plus all
such interest thereon, are paid in full. The Company shall promptly hire a proxy
solicitations firm that the Holders shall designate in connection with such
solicitation of proxies. Any failure by the Company to obtain the Authorized
Share Approval by the three month anniversary of the date hereof shall be an
Event of Default under the Amended and Restated Debentures.

 
-7-

--------------------------------------------------------------------------------

 
 
8.           Forbearance Agreement. Simultaneously with the execution of this
Agreement and as a condition of this Agreement, the Company and each of the
Holders shall enter into the Forbearance Agreement, attached hereto as Exhibit
B.
 
9.           Intercreditor Rights of Holders. All Amended and Restated
Debentures shall rank in the order of priority pari passu and pro-rata in
proportion to each Holder’s outstanding principal amount of Amended and Restated
Debentures at any given time that a determination needs to be made of pro-rata
holdings.  If an Event of Default occurs or any party hereto collects proceeds
pursuant to its rights under any Amended and Restated Debentures, each Holder
shall be immediately notified and such payment shall be shared ratably with all
of the other Holders according to their then outstanding Amended and Restated
Debentures. Notwithstanding anything to the contrary contained in the Purchase
Agreements or  any document executed in connection with the Amended and Restated
Debentures and irrespective of: (i) the time, order or method of attachment or
perfection of the security interests created in favor of Holders, (ii) the time
or order of filing or recording of financing statements or other documents filed
or recorded to perfect security interests in any Collateral (as defined in each
of the Security Agreements); (iii) anything contained in any filing or agreement
to which any Holder now or hereafter may be a party; and (iv) the rules for
determining perfection or priority under the Uniform Commercial Code or any
other law governing the relative priorities of secured creditors, each Holder
acknowledges that (x) all other Holders have a valid security interest in the
Collateral and (y) the security interests of the Holders in any Collateral
pursuant to any outstanding Amended and Restated Debentures shall be pari passu
with each other and (z) no Holder shall take any action against the Company
without the prior written consent of at least the Holders of at least  67% of
the then outstanding principal amount of the Amended and Restated Debentures.
 
10.          Representations and Warranties of the Company.  The Company hereby
makes the representations and warranties set forth below to the Holders as of
the date of its execution of this Agreement:
(a)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Board of Directors or the Company's
stockholders in connection therewith.  This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors' rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 
-8-

--------------------------------------------------------------------------------

 

(b)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company's or any Subsidiary's certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.


(c)           Issuance of the Amended and Restated Debentures.  The Amended and
Restated Debentures are duly authorized and, upon the execution of this
Agreement by the Holders will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.  The
Underlying Shares, when issued in accordance with the terms of the Amended and
Restated Debentures will be validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company.  Upon the receipt of Authorized
Share Approval, the Company will have reserved from its duly authorized capital
stock a number of shares of Common Stock for issuance of the Underlying Shares
sufficient for the conversion in full of the Amended and Restated Debentures.
 
(d)           Holding Period for Amended and Restated Debentures. Pursuant to
Rule 144, the holding period of the Amended and Restated Debentures (and
Underlying Shares issuable upon conversion and redemption thereof) shall tack
back to the original issue date of each of the Debentures.  The Company agrees
not to take a position contrary to this Section 10(d).  The Company agrees to
take all actions, including, without limitation, the issuance by its legal
counsel of any necessary legal opinions (which may be satisfied pursuant to
Section 12), necessary to issue to the Amended and Restated Debentures (and
Underlying Shares issuable upon conversion and redemption thereof) without
restriction and not containing any restrictive legend without the need for any
action by the Holder.
 
(e)           No Novation.  The Amended and Restated Debentures are being issued
in substitution for and not in satisfaction of the Debentures.  The Amended and
Restated Debentures shall not constitute a novation or satisfaction and accord
of any of the Debentures.  The Company hereby acknowledges and agrees that the
Amended and Restated Debentures shall amend, restate, modify, extend, renew and
continue the terms and provisions contained in the Debentures and shall not
extinguish or release the Company or any of its Subsidiaries under any
Transaction Document (as defined in the Purchase Agreements) or otherwise
constitute a novation of its obligations thereunder.
 

 
-9-

--------------------------------------------------------------------------------

 
 
(f)           Equal Consideration.  No consideration has been offered or paid to
any person to amend or consent to a waiver, modification, forbearance or
otherwise of any provision of any of the Amended and Restated Debentures or
Warrants or Transaction Documents.
 
(g)           Survival and Bring Down.  All of the Company's representations and
warranties contained in this Agreement shall survive the execution, delivery and
acceptance of this Agreement by the parties hereto.  The Company expressly
reaffirms that each of the representations and warranties set forth in each of
the Purchase Agreements (as supplemented or qualified by the disclosures in any
disclosure schedule to any Purchase Agreement), continues to be true, accurate
and complete in all material respects as of the date hereof (except as set forth
in the disclosure schedules attached hereto) (the “Bring Down Disclosure
Schedule”), and except for any representation and warranty made as of a certain
date, in which case such representation and warranty shall be true, accurate and
complete as of such date), and the Company hereby remakes and incorporates
herein by reference each such representation and warranty (as qualified by the
Bring Down Disclosure Schedule) as though made on the date of this Agreement.
 
11.           Representations and Warranties of the Holders.  Each Holder hereby
makes the representation and warranty set forth below to the Company as of the
date of its execution of this Agreement. Such Holder represents and warrants
that (a) the execution and delivery of this Agreement by it and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary action on its behalf and (b) this Agreement has been duly executed and
delivered by such Holder and constitutes the valid and binding obligation of
such Holder, enforceable against it in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
12.           Legal Opinion.  The Company hereby agrees to cause its legal
counsel to issue a legal opinion to the undersigned Holders and the Transfer
Agent regarding this Agreement and the transactions contemplated hereby, in form
and substance reasonably acceptable to the Holders, including an opinion that
the Amended and Restated Debentures and Warrants may be sold pursuant to Rule
144 without volume restrictions or manner of sale limitations and that
certificates representing securities issuable upon conversion of the Amended and
Restated Debentures or a “cashless exercise” of the Warrants may be issued
without a restrictive legend as required pursuant to Section 4.1 of each of the
Purchase Agreements.
 
13.           Public Disclosure.  On or before 8:30 am (Eastern Time) on the 4th
Trading Day immediately following the date hereof, the Company shall file a
Current Report on Form 8-K, reasonably acceptable to the Holders disclosing the
material terms of the transactions contemplated hereby and attaching this
Agreement as an exhibit thereto.

 
-10-

--------------------------------------------------------------------------------

 

14.           Effect on Transaction Documents. Except as expressly set forth
above, all of the terms and conditions of the Purchase Agreements, Debentures
and Warrants shall continue in full force and effect after the execution of this
Agreement and shall not be in any way changed, modified or superseded by the
terms set forth herein, including, but not limited to, any other obligations the
Company may have to the Holders under the Purchase Agreements, Debentures and
Warrants.  Notwithstanding the foregoing, this Agreement shall be deemed for all
purposes as an amendment to any and all of the Purchase Agreements, Debentures
and Warrants as required to serve the purposes hereof, and in the event of any
conflict between the terms and provisions of any other of the Purchase
Agreements, Debentures or Warrants, on the one hand, and the terms and
provisions of this Agreement, on the other hand, the terms and provisions of
this Agreement shall prevail.


15.           Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders holding at least 67% of the principal amount of the Amended and
Restated Debentures then outstanding.


16.           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreements.
 
17.           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties; provided, however, that no party may assign this Agreement or the
obligations and rights of such party hereunder without the prior written consent
of the other parties hereto.
 
18.           Execution and Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
19.           Fees and Expenses.  Except as expressly set forth herein, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement.


 
20.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the Purchase Agreements.
 
21.           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 

 
-11-

--------------------------------------------------------------------------------

 
 
22.           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto. In addition,
each and every reference to share prices in this Agreement shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
 
23.           Entire Agreement.  This Agreement, together with the exhibits and
schedules hereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
24.           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof
 
25.           Independent Nature of Holders' Obligations and Rights.  The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holders hereunder, and no Holder shall be responsible
in any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.
 
26.           Re-Issuance of Amended and Restated Debentures and Warrants. Upon
the written request of either any of the Holders or the Company, each party
shall use commercially reasonable efforts to deliver the instruments
representing the original Debentures and Warrants to the Company in exchange for
replacement instruments that reflect the revised terms of such securities as set
forth in this Agreement.
 
 [SIGNATURE PAGE FOLLOWS]


 
-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
ADVANCED CELL TECHNOLOGIES, INC.
   
By: 
   
Name:
 
Title:



********************


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR HOLDERS FOLLOW]
 
-13-

--------------------------------------------------------------------------------


 
[HOLDER'S SIGNATURE PAGE TO ACTC AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.


Name of Holder: __________________________
Signature of Authorized Signatory of Holder: __________________________
Name of Authorized Signatory: _________________________
Title of Authorized Signatory: __________________________


[SIGNATURE PAGES CONTINUE]
 
 
-14-

--------------------------------------------------------------------------------

 